IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

KEVIN J. BARKER,
Petitioner,

Vv. Case No. 3:19-cv-67

NORM ROBINSON, Warden, JUDGE WALTER H. RICE
London Correctional Institution,

Respondent.

 

DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
JUDGE'S REPORT AND RECOMMENDATIONS (DOC. #3) AND
SUPPLEMENTAL REPORT AND RECOMMENDATIONS (DOC. #11);
SUSTAINING IN PART AND OVERRULING IN PART PETITIONER’S
OBJECTIONS THERETO (DOC. #9, 16); DISMISSING PETITION FOR
WRIT OF HABEAS CORPUS WITH PREJUDICE (DOC. #1);
JUDGMENT TO ENTER IN FAVOR OF RESPONDENT AND AGAINST
PETITIONER; DENYING CERTIFICATE OF APPEALABILITY AND
LEAVE TO APPEAL IN FORMA PAUPERIS; TERMINATION ENTRY

 

In March of 2013, Petitioner Keven Barker was convicted on several
prostitution-related charges and sentenced to an aggregate term of eight years in
prison. His convictions were affirmed on appeal. His first petition for a writ of
habeas corpus, in Case No. 3:14-cv-321, was dismissed and he did not appeal.
His second petition for a writ of habeas corpus, filed in Case No. 3:16-cv-166,
was transferred to the United States Court of Appeals for the Sixth Circuit, which
ultimately denied his request for authorization to file a second or successive

petition.
On March 8, 2016, Barker filed a Motion to Correct Void Sentence and/or
Judgment. The trial court agreed that it had failed to properly state, on the record,
its reasons for imposing consecutive sentences. A resentencing hearing was held
on November 2, 2016, so that the trial court could cure this defect. An Amended
Termination Entry was filed on November 10, 2016.

Barker again appealed. The Second District Court of Appeals found that,
because another appeal was still pending, the trial court lacked jurisdiction to enter
the Amended Termination Entry. Accordingly, on February 7, 2017, after the
earlier appeal was dismissed, the trial court re-filed the Amended Termination
Entry. Again, Barker appealed. After his attorney filed an Anders brief, Barker
filed a pro se brief, raising five assignments of error.’ On May 25, 2018, the
Second District Court of Appeals issued a decision affirming the amended
judgment of the trial court. State v. Barker, 2d Dist. No. 27472, 2018-Ohio-2044
(May 25, 2018).

On March 5, 2019, Barker filed his third Petition Under 28 U.S.C. § 2254
for Writ of Habeas Corpus, Doc. #1, asserting eight grounds for relief. Although
Barker filed two previous habeas petitions, the instant petition is not considered a

“second or successive” petition under 28 U.S.C. § 2244(b), given that grows out

 

' See Anders v. California, 386 U.S. 738, 744 (1967) (holding that when
appointed appellate counsel finds appeal to be wholly frivolous, he or she should
so advise the court and request permission to withdraw, but must file a brief
referring to anything in the record that may arguably support the appeal).

2
of the new judgment issued on February 7, 2017, following his resentencing.
Magwood v. Patterson, 561 U.S. 320, 323-24 (2010).

On March 6, 2019, United States Magistrate Judge Michael R. Merz issued
a Report and Recommendations, Doc. #3, nevertheless recommending that the
Court dismiss the Petition with prejudice. After Barker filed Objections, Doc. #9,
the Court recommitted the matter to Magistrate Judge Merz, who issued a
Supplemental Report and Recommendations, Doc. #11. This matter is currently
before the Court on Barker's Objections, Doc. #16, to that judicial filing.

The Court is required to make a de novo review of any portions of the
Report and Recommendations to which proper Objections have been filed. Fed. R.
Civ. P. 72(b)(3). Based on the reasoning and citations of authority set forth by
Magistrate Judge Merz in his Report and Recommendations, Doc. #3, and his
Supplemental Report and Recommendations, Doc. #11, as well as upon a thorough
de novo review of this Court's file and the applicable law, the Court ADOPTS said
judicial filings. The Court SUSTAINS IN PART and OVERRULES IN PART Barker's
Objections thereto, Docs. ##9, 16.

A.

Barker first objects to the Magistrate Judge’s recommendation that his
Petition be dismissed before Respondent is required to file an Answer and the full
state court records. Rule 4 of the Rules Governing § 2254 cases, however,
requires an initial screening of all petitions. Only if the petition survives that initial

screening will a Respondent be required to file an Answer. For the reasons set
forth below, the Court finds that Magistrate Judge Merz properly concluded that
the Petition does not survive the initial screening. Barker’s Objection is, therefore
overruled.

B.

In his Objections to the initial Report and Recommendations, Doc. #9, Barker
stated that, in reviewing the 2013 trial proceedings, he had uncovered four
“structural errors.” In the Supplemental Report and Recommendations, Doc. #11,
Magistrate Judge Merz found that these four claims were not included in Barker’s
Petition. To the extent that Barker wanted to add new claims, he could not do so
in Objections to a Report and Recommendations.

Barker, however, denies that these are new claims. The Court sustains this
Objection in part and overrules it in part. The Court agrees with Magistrate Judge
Merz that Barker's claim that he was denied effective assistance of counsel when
his attorney agreed with the prosecutor and the judge that Barker would not take
the stand is not encompassed in the Petition. However, Barker’s claims concerning
the sufficiency of the indictment, the jury instructions, and the conviction on
unindicted “other bad acts” are included in Grounds Two and Three of the Petition.
Nevertheless, the Magistrate Judge’s error does not affect the outcome of this
case.

C.
Ground One of the Petition alleges as follows:

Ground One: The Montgomery County, Second District Court of
Appeals ruling, that [the] sentence[s] is voidable, and not void, therefore,
res judicata bar[s] any constitutional issues from being raised, is
contrary to law and rulings made by both the Ohio and United States
Supreme Court, resulting in a violation of appellant's constitutional

right of due process, as guaranteed by the 5th and 14th Amendment,
United States Constitution; Article |, section 5, 10, and 16, Ohio
Constitution.

Magistrate Judge Merz recommended dismissal of this claim, holding that
“[t]he question of whether a state judgment entry is void or voidable because it
does not include all formal statements required by state law is not a federal
constitutional question.” Doc. #3, PagelD#45.

Barker continues to argue that, because the state court sentence was void,
the state court improperly invoked the doctrine of res judicata. However, he has
failed to show that such a claim is cognizable in habeas corpus. This Objection is

therefore overruled.

D.
Magistrate Judge Merz found that the following claims were procedurally

defaulted:

Ground Two: The trial court erred by failing to vacate Appellant's
convictions and sentences, and exceeded its jurisdiction to impose
sentences upon the appellant, based on un-indicted offenses, thereby
violating appellant’s right to indictment by grand jury, informed

[sic] nature of charges, due process of law and fair trial and double
jeopardy, as guaranteed by the 5th, 6th, and 14th Amendmenit{[s]l,
United States Constitution.

Ground Three: Trial court committed plain error by failing to

provide jury “unanimity” instructions for “multiple act” case,

resulted in a violation of appellant’s right to due process of law and
fair trial, double jeopardy and jury trial, as guaranteed by the 5th, 6th,
and 14th Amendments], United States Constitution.

Ground Four: Trial court erred in granting State’s motion to utilize

co-conspirator’s statements, restricting defendant's cross examination

of co-conspirators and State’s key witness Det. St. Clair, resulted in a

violation of Petitioner's right to due process of law and fair trial, compulsory

process and confrontation of adverse witness, as guaranteed by the 5th,

6th, and 14th Amendmentl[s], United States Constitution.

Ground Five: The trial court abused its discretion in failing to

merge allied offenses, resulting in a violation of Appellant's right to

due process and double jeopardy, as guaranteed by the 5th, 6th, and

14th Amendmentis], United States Constitution.

Ground Six: Appellant’s counsel's deficient performance at trial

[], resulted in a violation of Appellant's right to effective assistance of

counsel, as guaranteed by the 6th Amendment, United States Constitution.

As Magistrate Judge Merz noted, the state court did not reach the merits of
these arguments, “finding them barred by res judicata, because they were or could
have been raised in Barker’s initial direct appeal.” Doc. #3, PagelD#40. This
doctrine is an adequate and independent state ground of decision. Durr v. Mitchell,
487 F.3d 423, 432 (6th Cir. 2007). Magistrate Judge Merz further found that,
even if the state court improperly applied the doctrine to bar Barker’s claims, “that
would be an error of state law which cannot be reached in habeas corpus.” Doc.
#11, PagelD#85.

In his Objections, Barker correctly notes that the Sixth Circuit has held that
when a new judgment is issued following a resentencing, the petitioner is entitled
to file a petition challenging not only the new sentence, but also the original,

undisturbed conviction, even on grounds that he could have raised in an earlier

petition. King v. Morgan, 807 F.3d 154, 157 (6th Cir. 2015). It is true that, on
habeas review, the doctrine of res judicata would not prevent this Court from
reaching the merits of Barker's claims asserted in Grounds Two through Six even if
the Court had dismissed the same claims in a previous habeas petition. /d. at 159-
60. However, as the Sixth Circuit noted in King, even after a new judgment is
entered and the habeas petitioner starts with a clean slate, all habeas petitioners
are still required to “show that they did not procedurally default each claim and
that they exhausted each claim.” /d. at 160.

This brings us full circle. The state court determined that Barker's claims
“regarding the original indictment, the jury instructions, the admission and/or
exclusion of evidence by the trial court, and the merger of allied offenses” were
barred by res judicata because he could have raised them in his direct appeal and
did not. Barker, 2018-Ohio-2044, at 17. Under Maupin v. Smith, 785 F.2d 135,
138 (6th Cir. 1986), Barker's claims are procedurally defaulted unless he can
demonstrate cause for failing to raise them in his direct appeal and actual
prejudice.

Barker argues that he could not have asserted these claims on direct appeal
because they did not become “fully ripe” until his November 2, 2016, re-
sentencing hearing. The Court disagrees. As the state court noted, the “sole
purpose” of the resentencing hearing was so that the trial court could state “on the
record its reasons for imposing consecutive sentences.” Barker, 2018-Ohio-2044,
at {28. Accordingly, to the extent that Barker now challenges the sufficiency of

the indictment, the jury instructions, evidentiary rulings and the merger of allied
offenses, nothing prevented him from raising these issues on direct appeal.
Because he has failed to demonstrate cause for the procedural default, the Court
cannot reach the merits of these claims. The Court therefore overrules Barker’s

Objections concerning Grounds Two through Six.

E.

In Ground Six, Barker also raised an ineffective-assistance-of-trial-counsel
claim with respect to the November 2, 2016, resentencing hearing:

Ground Six: Appellant’s counsel’s deficient performance at [] resentencing

hearing, resulted in a violation of Appellant's right to effective assistance of

counsel, as guaranteed by the 6th Amendment, United States Constitution.

The Second District held that that, because the only purpose of the
resentencing hearing was for the court to state on the record its reasons for
imposing consecutive sentences, counsel's alleged failure to be fully informed of
the facts of the case and the specific legal rulings previously made by the court did
not satisfy the two-part test set forth in Strickland v. Washington, 466 U.S. 668
(1984). Barker, 2018-Ohio-2044, at 429.

Barker argues that, at the resentencing hearing, his new attorney should
have raised the constitutional objections that Barker now asserts in his habeas
petition. Magistrate Judge Merz noted, however, that “[i]Jt cannot be ineffective

assistance of trial counsel to fail to raise issues that are outside the scope of the

proceeding in which one is acting as counsel.” Doc. #11, PagelD#85.
The Court agrees with Magistrate Judge Merz that Barker has failed to show
that the state court’s decision is contrary to or an unreasonable application of
clearly established Supreme Court precedent as set forth in Strickland, or was
based on an unreasonable determination of the facts in light of the evidence
presented in the state court proceedings, 28 U.S.C. § 2254(d)(1) and (2).
Accordingly, the Court overrules Barker’s Objection on this issue.

F.

Ground Seven asserts an ineffective-assistance-of-appellate-counsel claim:

Ground Seven: Appellant's appellate counsel's deficient

performance on direct appeal by failing to raise winnable

constitutional assignment[s] of error, resulted in a violation of

Appellant’s right to effective assistance of counsel, as guaranteed by

the 6th Amendment, United States Constitution; Article |, Section 10

lof the Ohio Constitution].

Barker argues that, instead of filing an Anders brief, his appellate attorney
should have raised the constitutional claims that Barker now asserts in Grounds 2-
6 of his habeas petition. Magistrate Judge Merz found that, because the claims at
issue were either barred by res judicata or without merit, they were not
“winnable,” and that Barker therefore failed to overcome the presumption of
effective assistance of counsel.

Barker again argues that the state court erred in applying the doctrine of res

judicata. The Court rejects this argument for the reasons previously stated and

overrules Barker’s Objection with respect to Ground Seven.
G.

Barker’s Eighth Ground for Relief is as follow:

Ground Eight: Montgomery County Court of Appeals, Second

Appellate District, abused its discretion by denying Appellant's

App. R. 26(B) Motion, resulted in a violation of Appellant's right to

due process and effective assistance of counsel as guaranteed by the

5th, 6th, and 14th Amendments], United States Constitution; Article

|, Section 10 Ohio Constitution.

Magistrate Judge Merz noted that, in rejecting Barker’s 26(B) Application,
the Second District Court of Appeals found that the arguments raised in the
Application were ones that it had already considered and rejected. Magistrate
Judge Merz therefore concluded that appellate counsel could not be deemed
ineffective in failing to raise issues that the court had already rejected.

Barker does not respond to this argument. He simply reiterates his claim
that the Second District’s denial of his Application resulted in violations of his
constitutional rights. Given the Second District’s explanation for the denial, the
Court finds that Ground Eight fails on the merits.

H.

For the reasons set forth above, the Court DISMISSES WITH PREJUDICE
Barker’s Petition for Writ of Habeas Corpus, Doc. #1.

Given that Petitioner has not made a substantial showing of the denial of a

constitutional right and, further, that the Court’s decision herein would not be

debatable among reasonable jurists, and because any appeal from this Court’s

10
decision would be objectively frivolous, Petitioner is denied a certificate of

appealability, and is denied leave to appeal in forma pauperis.
Judgment will be entered in favor of Respondent and against Petitioner.

The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

Date: September 23, 2019 b Dike Pl Sia:
WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

Tl
